PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/374,089
Filing Date: 3 Apr 2019
Appellant(s): BIORINGS LLC



__________________
Matthew W. Siegal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/2022.

Every ground of rejection set forth in the Office action dated 8/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al. (US 2011/0280922 A1, Nov. 17, 2011, hereafter as “Ron”) in view of Han et al. (“Development of vaginal rings for sustained release of nonhormonal contraceptives and anti-HIV agents”, Contraception, Vol. 76, August 2007, pp.132-138; hereinafter as “Han”) and as evidenced by Evatane® 33-25 Technical Data Sheet (2020).
The instant invention is drawn to a biocompatible intravaginal device, adapted for the delivery of therapeutic agents, comprising:
an ethylene-vinyl acetate (EVA) substrate in the shape of a ring with a central opening, adapted to be inserted into and remain in the vagina for at least 28 days, the EVA substrate consisting of a copolymer of ethylene and about 34 to 36 wt% vinyl acetate, a combination of contraceptively active agents, and optionally anti-bacterial or anti-viral agents;
the combination of contraceptively active agents, comprising (i) a contraceptively effective amount of ferrous gluconate, (ii) an amount of ascorbic acid effective to maintain a vaginal pH at about 5 or lower, in the presence of semen, and optionally, (iii) a pH reducing active agent selected from buffered polyamino and polycarboxylic acid mixtures, sodium dihydrogen citrate or polyglycolic acid; and 
the EVA substrate is constructed and adapted to be inserted into a vagina of a fertile woman and as measured in a 0.5% oxalic acid in water solution, release at least about 1.5 mg/day ferrous gluconate and at least about 1.0 mg/day ascorbic, continuously, for at least 28 days.
Regarding instant claims 1 and 3, Ron teaches intravaginal drug delivery ring-shaped device (abstract; Figures). Ron teaches said devices contain ethylene vinyl acetate (EVA) having vinyl acetate in amounts of about 4-80%, about 4-50%, about 15-40% ([0014] and [0103]). Ron also teaches the particular EVA polymer, Evatane® 33.25 ([0101]) which contains 33% vinyl acetate content as evidenced by the Evatane® 33-25 Technical Data Sheet.  It is noted that the term “about” allows for values slightly higher and slightly lower than the recited values of 34-36% or 35%.   Ron also teaches the inclusion of ferrous sulfate and ascorbic acid ([0091] and [0096]). Ron further teaches that drug release is determined by the vinyl acetate content of the polymeric substance ([0103]).  Ron also teaches delivering a pharmaceutically effective amount of one or more contraceptive agents intravaginally for about 1 month, about 3 months, or about 6 months or more ([0063]).
Ron does not explicitly teach the particular percentage of vinyl acetate being about 34 to 36% (claim 1) or about 35% (claim 3), however, as discussed above, Ron teaches a particular EVA containing 33% vinyl acetate which reads on “about 34-36%” and “about 35%” because the term “about” allows for values slightly higher or lower than the recited values and, in the alternative, it would have further been prima facie obvious to one of ordinary skill in the art at the time of filing to include EVA having a vinyl acetate content of about 34 to 36 wt% or about 35 wt% as suggested by Ron with a reasonable expectation of success. A skilled artisan would have been motivated to do so because Ron teaches a general range of 15-40% and that modifying the amount of vinyl acetate would effectively allow a skilled artisan to modify the drug release rate as desired. A skilled artisan would have reasonably expected modifying the vinyl acetate content of EVA by way of routine experimentation would modify the rate of release of the active agents to the desired rate of release.
	Ron is silent to the particular combination of contraceptively active agents, ferrous gluconate and ascorbic acid.
	Han, in the analogous art of intravaginal ring devices, teaches said devices are polymeric and impregnated with the combination of ferrous gluconate to cause spermiostasis, L-ascorbic acid to increase the viscosity of the cervical mucus, pharmalytes (polyamino-polycarboxylic acid buffering agent) to maintain the pH of the cervical mucus at 4-5 and optionally, AZT (an antiviral drug for the treatment of HIV), said devices are for the purpose of sustained release of nonhormonal contraceptives and anti-HIV agents (abstract; Table 1; pg. 135, right col.; pg. 137, right col.; pg. 138, left col.).  Han teaches that there is a need to develop intravaginal nonhormonal and biocompatible contraceptives due to some of the disadvantages of hormonal contraception (pg. 132, right col.).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include the combination of ferrous gluconate, ascorbic acid and a pH reducing agent such as buffered poly-amino and polycarboxylic acid mixtures (pharmalytes) and optionally, an anti-viral agent into the invention of Ron as suggested by Han with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Han teaches that the particular combination of ferrous gluconate, L-ascorbic acid and the acidic pH of 4-5 yielded by the pharmalytes is an effective nonhormonal contraceptive alternative in preventing the survival of sperm over an extended period of time (pg. 138, left col., 2nd para.).  A skilled artisan would have a reasonable expectation of success because said combination is suitable for delivery via an intravaginal ring-shaped polymeric device.
Regarding the limitation, “the EVA substrate is constructed and adapted to be inserted into a vagina of a fertile woman”, the references, as discussed above, teach intravaginal devices and the inclusion of a contraceptive agent (pregnancy prevention) which implies the devices are intended for a fertile woman.
Regarding the limitation, “as measured in a 0.5% oxalic acid in water solution, release at least about 1.5 mg/day ferrous gluconate and at least about 1.0 mg/day ascorbic acid continuously, for at least 28 days”, the prior art suggests the claimed structure as well as the duration of release and, as discussed above, provides the motivation to optimize the amount of vinyl acetate which effectively allows modification of the release rate of the active agents to the desired release rate.  Han further teaches the average daily release of ferrous gluconate and L-ascorbic acid was 3.2 and 2.7 mg/mL, respectively as being therapeutically effective and below the 50% lethal dose (pg. 136, right col.).  In light of these combined teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to optimize the daily release rate of ferrous gluconate and ascorbic acid over at least 28 days by way of routine experimentation in the EVA device of Ron/Han with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ron teaches that modifying the amount of vinyl acetate effectively allows a skilled artisan to modify the drug release rate as desired.
Regarding instant claim 4, the references, as discussed above, do not teach that a hormone is required and as such reads on “the device is nonhormonal”.
Regarding instant claims 14 and 16, the references are silent to the particular percentages of ferrous gluconate and ascorbic acid, e.g., “about 10-15% ferrous gluconate and about 10-15% ascorbic acid” (instant claim 14) and “about 12-13% ferrous gluconate and about 12-13% ascorbic acid” (instant claim 16).  Ron additionally teaches amounts of active agent being about 0.1 to 50 parts my weight (%), preferably about 10 and about 30 parts by weight (%) ([0095]) and Han teaches equal parts of ferrous gluconate and ascorbic acid (1 g each) in a particular embodiment (Table 1).  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts of the ferrous gluconate and the ascorbic acid by way of routine experimentation with a reasonable expectation of success because the references teach the general conditions of the claims and it is not inventive to discover the optimum or workable ranges via routine experimentation.  A skilled artisan would have been motivated to do so because it is the “normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05).
Thus, the combined teachings of Ron and Han render the instant claims prima facie obvious.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al. (US 2011/0280922 A1, Nov. 17, 2011, hereafter as “Ron”) in view of Han et al. (“Development of vaginal rings for sustained release of nonhormonal contraceptives and anti-HIV agents”, Contraception, Vol. 76, August 2007, pp.132-138; hereinafter as “Han”) and as evidenced by Evatane® 33-25 Technical Data Sheet (2020), as applied to claim 1 above, and further in view of Loxley et al. (US 2013/0209539 A1, Aug. 13, 2013, hereafter as “Loxley”).
The instant invention is described above.
The references teach the elements including a ring shaped device, an EVA substrate and the active agents, ferrous gluconate and ascorbic acid (see above).  Han further generally teaches a coating/sheath in order to modify the release of the active agents (Table 1; pg. 136, left col.). 
The references are silent to “a portion of the EVA substrate is covered with a sheath”.
Regarding instant claim 8, Loxley, in the analogous art of drug delivery devices, teaches a device, particularly, an intravaginal ring, that is composed of a core, wherein the core is loaded with active agents and wherein the core is substantially or completely covered by a sheath (abstract; [0080] and [0083]).  Loxley defines “substantially” to mean “at least 90% of the core surface” ([0042]) which reads on the claimed limitation “a portion”.  Loxley teaches that the sheath is made of EVA, wherein the vinyl acetate content is comprised from 15-30%, preferably, 28% ([0056]). It is noted that the instant specification also teaches EVA as a suitable sheath material, preferably EVA 28 ([0052]). Loxley further teaches that the preferred sheath thickness is 50-200 microns ([0064]) and that the thickness and the vinyl acetate content can either or both be modified to modify/control the release rate characteristics of the active agents ([0065]-[0066]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a sheath that covers a portion of the implant of Ron/Han as suggested by Loxley with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Loxley teaches that said sheath effectively modifies the release rate characteristics of the active agents. A skilled artisan would have a reasonable expectation of success because said sheath is suitable for drug delivering devices including intravaginal rings.
It is noted that the instant specification does not provide a definition for the term “prevent”. The claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111). Without a clear definition of the term “prevent” in the instant specification, the term is being given its plain meaning (MPEP 2111.01). “Prevent” is defined as “to keep from occurring; avert; hinder” and “hinder” is defined as “to cause delay, interruption, or difficulty in; hamper; impede” as evidenced by www.dictionary.com. As discussed above, Loxley teaches the same sheathing material, EVA, particularly EVA 28, as disclosed in the instant specification. Thus, a skilled artisan would reasonably expect the sheath of Loxley to behave in the same manner and “prevent the release of the contraceptive agents from the sheathed portion of the device”.  The teachings of Loxley meet the limitations of the claimed invention.
Regarding instant claim 9, the limitations are discussed above.
Regarding instant claim 10, Ron teaches a ring shaped device (elongated portion) and further teaches that the ring generally has a circular cross-section having a diameter of 0.5 to 12 mm ([0019]) and in a particular embodiment, the ring has a circular cross-section having a diameter of 4 mm (Example 1).
Regarding instant claim 11, Loxley, as discussed above, teaches preferred sheath thickness of 50-200 microns ([0064]) and that the thickness be modified to modify/control the release rate characteristics of the active agents ([0065]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a sheath having a thickness of 80-120 microns into the invention of Ron/Han/Loxley as suggested by Loxley with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Loxley teaches that said sheath and the thickness thereof effectively modifies the release rate characteristics of the active agents and Loxley teaches a general thickness range that a skilled artisan would be able to optimize by way of routine experimentation depending on the desired release profile. A skilled artisan would have a reasonable expectation of success because said sheath thicknesses are suitable for drug delivering devices including intravaginal rings.
Regarding instant claim 12, Loxley teaches co-extrusion ([0083]).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to coextrude the intravaginal ring and sheath as suggested by Loxley with a reasonable expectation of success because Loxley teaches that coextrusion is a suitable method of making said structure. However, it is also noted that said claim is deemed a product-by-process claim due to the limitation, “formed as a co-extrusion of the sheath over the substrate portion having the active agents therein” and as such, determination of patentability is based on the product itself, not by the method in which it is made. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Said claim does not further limit the product itself.  The cited art meets the limitations of said claim.
Regarding instant claim 13, it is noted that said claim is deemed a product-by-process claim due to the limitation, “is formed as connected portions of unsheathed and sheathed portions” and as such, determination of patentability is based on the product itself, not by the method in which it is made. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). As discussed above, Loxley teaches coating portions of the device which implies there are coated and uncoated portions touching or connected to one another. Thus, the cited art meets the limitations of said claim.
The combined teachings of combined teachings of Ron, Han and Loxley render the instant claims prima facie obvious.

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ron et al. (US 2011/0280922 A1, Nov. 17, 2011, hereafter as “Ron”) in view of Han et al. (“Development of vaginal rings for sustained release of nonhormonal contraceptives and anti-HIV agents”, Contraception, Vol. 76, August 2007, pp.132-138; hereinafter as “Han”) and as evidenced by Evatane® 33-25 Technical Data Sheet (2020), as applied to claim 1 above, and further in view of Shalaby (US 2010/0062039 A1, Mar. 11, 2010, hereafter as “Shalaby ‘039”) and Kiser et al. (US 2014/0074067 A1, Mar. 13, 2014, hereafter as “Kiser”).
The instant invention is described above.
The references teach the elements discussed above including pH adjusting agents (Han at pg. 137, right col. under Discussion).
The references are silent to the particular formulations of instant claims 15 and 17.
Shalaby ‘039, in the analogous art of intravaginal contraceptive devices, teaches a ring shaped intravaginal device comprising one or more active agents (abstract; [0007]).  Shalaby ‘039 teaches the particular formulation of ferrous gluconate and/or ferrous ascorbate, acids (e.g., citric) and/or acid producing polymers (e.g., carboxy-bearing, low molecular weight polyglycolide) to help maintain the vaginal pH below 6 and preferably at 3-4.5, an amino acid (e.g., glycine) to help mediate the acidity of the initial elutes, ascorbic acid or sodium ascorbate to interact with proteins of vaginal mucus and render them more viscous and hence, reduce sperm motility, and a degradable cation-exchanger (e.g., carboxyl-bearing polyglycolide) to constantly regulate the diffusion of the ferrous ion ([0017]).
	Kiser, in the analogous art of intravaginal devices, teaches said devices comprising pH modifying agents including citric acid and sodium dihydrogen citrate that help promote the natural acidity of the vagina ([0028] and [0055]).  Kiser effectively teaches sodium dihydrogen citrate and citric acid as equivalents known for the same purpose (MPEP 2144.06). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include sodium dihydrogen citrate in the invention of Ron/Han as suggested by Shalaby ‘039 and Kiser with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Shalaby ‘039 and Kiser both teach intravaginal devices comprising pH modifying agents for the purpose of regulating the pH of the vagina and Kiser further teaches the particular pH modifying agent, sodium dihydrogen citrate.  A skilled artisan would have a reasonable expectation of success because Shalaby ‘039 and Han teach similar contraceptive compositions and Shalaby ‘039 teaches that the addition of a pH modifying agent (sodium dihydrogen citrate) is suitable for a composition that is being delivered intravaginally.
The references do not explicitly teach some of the percentages or the combination thereof.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts of ingredients by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). A skilled artisan would reasonably expect modifying the percentages of the ingredients would allow one to alter the properties (e.g., pH) of the composition to produce a desired result.  
Regarding instant claim 18, Ron generally teaches the optional inclusion of antibacterial or antiviral agents ([0017]) and Han teaches the optional inclusion of the particular antiviral agent, AZT (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include an anti-viral agent such as AZT with a reasonable expectation of success because Han teaches that including an anti-viral agent such as AZT allows for dual drug delivery of contraceptive agents and antiviral agents for the prevention of pregnancy and inhibition of HIV (abstract).  
Regarding instant claim 19, Ron generally teaches the optional inclusion of antibacterial agents such as metronidazole, anti-fungal agents such as clotrimazole, and antiviral agents such as tenofovir ([0017]).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include any of aforementioned agents with a reasonable expectation of success because Ron teaches the inclusion of said agents in combination with a contraceptive agent ([0017]).  One of ordinary skill in the art would have been motivated to do so because it would allow dual drug delivery of contraceptive agents and antimicrobial agents for the prevention of pregnancy and treatment of a bacterial/viral/fungal infection (abstract).  
The combined teachings of combined teachings of Ron, Han, Shalaby ‘039 and Kiser render the instant claims prima facie obvious.

(2) Response to Arguments
(A) Summary of Arguments 
(i) In the Brief filed 1/27/2022, Appellant describes the components of the invention and benefits thereof.  Appellant also describes a brief history of the invention.  Appellant asserts that the device represents the remarkable culmination of over 20-years of developmental effort by those of extraordinary skill in the art, not the obvious combination of known elements acting the way the art explains they will act. Appellant also asserts that a low cost, easy to use, on-hormonal contraceptive that a woman can insert once a month as part of her monthly hygiene has enormous potential worldwide health benefits.  Appellant notes that the device provides appropriate release rates without “bursting” too much as well as appropriate softness and handling properties. Appellant notes that without patent protection, development funding remains elusive.  Brief, page 9-10.
	In response, it is respectfully submitted that the characteristics and history of the invention are acknowledged.  It is noted, however, that the duration of time required to arrive at the invention is not a factor in determining obviousness under 35 USC 103 (see MPEP 2142).  The examiner respectfully disagrees with Appellant in their assessment that the invention is nonobvious.  The teachings of the prior art including the release rate of ferrous gluconate and ascorbic acid as well as avoiding a burst effect are discussed in detail below.  Appellant’s argument is unpersuasive.

(ii) In the Brief filed 1/27/2022, Appellant argues that the Declaration of Mukul Singh and Bruce Frank establish unexpected benefits of the claimed invention (e.g., lessened burst effect, ring shaped, optimal stiffness).  Appellant states that the Office Action alleged that EVA 34-36% was a mere design choice and not patentably distinct from other EVA formulations.  Appellant discusses a device comprising EVA35 (34-36% vinyl acetate) versus a device comprising EVA28 (30% vinyl acetate) explaining that the EVA28 device had an unacceptable burst effect and that the EVA35 device was ‘significantly superior’ in sustained drug release for one month. Appellant also discusses the stiffness between the two devices and ultimately, the EVA 28 device was “unacceptably stiff and rigid” while the EVA35 device had “acceptable handling properties”. Brief, page 10-12.
In response, it is respectfully submitted that the rejection explains that Ron teaches: 
a) intravaginal drug delivery devices containing ethylene vinyl acetate (EVA) having vinyl acetate in amounts of about 4-80%, about 4-50%, about 15-40% ([0014] and [0103]);
b) the particular EVA polymer, Evatane® 33.25 ([0101]) which contains 33% vinyl acetate content as evidenced by the Evatane® 33-25 Technical Data Sheet; and 
c) that drug release is determined by the vinyl acetate content of the polymeric substance ([0103]).  
The rejection also explains that while Ron does not explicitly teach the particular percentage of vinyl acetate being about 34 to 36% (claim 1) or about 35% (claim 3), Ron does teach a particular EVA containing 33% vinyl acetate which reads on “about 34-36%” and “about 35%” because the term “about” in the claims allows for values slightly higher or lower than the recited values.  The rejection further explains that, alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include EVA having a vinyl acetate content of about 34 to 36 wt% or about 35 wt% as suggested by Ron with a reasonable expectation of success because Ron teaches a general range of 15-40% and that modifying the amount of vinyl acetate would effectively allow a skilled artisan to adjust and optimize the drug release rate to the desired rate of release. In addition, the rejection explains that Han teaches the particular combination of active agents, ferrous gluconate and ascorbic acid as well as average daily release rates of ferrous gluconate and ascorbic acid as 3.2 and 2.7 mg/mL, respectively, as being therapeutically effective. Given the known relationship that modifying the percentage of vinyl acetate in EVA directly affects release of an active agent and the known therapeutic effective release rates of ferrous gluconate and ascorbic acid before the effective filing date of the invention, the references’ teachings provide the general conditions of the claims as well as a suggestion of how a skilled artisan could optimize the release of said active agents in order to arrive at the claimed device.
	With respect to the alleged unexpected results,  MPEP 716.02 states, 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.

The references establish a general vinyl acetate percentage, an exemplary EVA having the claimed vinyl acetate percentage, the concept that the amount of vinyl acetate dictates drug release rates, and therapeutically effective rates of release of ferrous gluconate and ascorbic acid.  Given these teachings, a skilled artisan would possess the general conditions of the claimed invention and it would then be up to routine experimentation to optimize the general conditions and arrive at the optimal parameters.  MPEP 2144.05 states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05 also states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  MPEP 716.02(d)(II) states, 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Appellant has provided one data point within the claimed range (EVA35) and one data point outside of the claimed range (EVA28) which is not ‘a sufficient number’ of tests both inside and outside the claimed range to establish the criticality of the claimed range.  Regarding specifically the stiffness of the EVA 28 versus the stiffness of the EVA35, the above comments are also applicable.  In addition, Ron teaches EVA comprising 15-40% vinyl acetate as well as the particular EVA 33-25 (33% vinyl acetate) as suitable for the same purpose of a vaginal ring material.  MPEP 716.02(b) states that it is the burden of applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance.  It is respectfully submitted that Appellant has failed to meet this burden.  Finally, MPEP 716.01(d) states, 
When an applicant timely submits evidence traversing a rejection, the examiner must reconsider the patentability of the claimed invention. The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence.    

In making a final determination, the examiner has weighed Appellant’s evidence supporting patentability against the evidence supporting a prima facie case of obviousness, and the teachings of the prior art outweigh the evidence provided by Appellant.  At best, Appellant has provided evidence of optimized amounts of vinyl acetate in EVA to arrive at known release rates of the active agents.  Thus, the data provided by Appellant is not unexpected in view of the prior art and, as such, not sufficient to establish non-obviousness.  Thus, Appellant’s argument is unpersuasive.

	(iii) In the Brief filed 1/27/2022, Appellant argues that Shalaby (US 2008/0069850) does not discuss the grade of EVA used for his device and Shalaby does not disclose anything about the dependency of drug release or ring properties on the vinyl acetate content of the ring.  Appellant asserts that the typical researcher in the filed would learn nothing from formulating an EVA ring based on this reference and that the reference would rather suggest using a silicone ring for the release of ferrous gluconate and/or ascorbic acid. Brief, page 12.
	In response, it is respectfully submitted that Appellant’s remarks directed to the teachings of Shalaby ‘850 are acknowledged.  However, said reference is not currently cited in any of the rejections.  The non-final office action dated 6/23/2021 (pages 3-4) explains that the rejections based on Shalaby ‘850 were withdrawn because the claims had been amended to require the substrate to contain ethylene vinyl acetate copolymer and exclude other polymers due to the “consisting of” language and Shalaby ‘850 taught a combination of a hydrophilic polymer (e.g., polyethylene glycol) and a hydrophobic polymer (e.g., ethylene vinyl acetate).  Additionally, Appellant has not made clear the relevancy of the teachings of Shalaby ‘850.  Thus, Appellant’s remarks are neither persuasive nor germane. 

(iv) In the Brief filed 1/27/2022, Appellant argues that Varner describes coatings that continue to provide release therefrom which is different from the instant invention because the sheath ‘prevents’ release therefrom.  Brief, pages 12-13.
In response, it is respectfully submitted that Appellant’s remarks directed to the teachings of Varner are acknowledged.  However, said reference is not currently cited in any of the remaining rejections. The non-final office action dated 6/23/2021 (page 3) explains that the rejections that included Varner were withdrawn.  Additionally, Appellant has not made clear the relevancy of the teachings of Varner.  Thus, Appellant’s remarks are neither persuasive nor germane. 

(v) In the Brief filed 1/27/2022, Appellant argues that Ron does not disclose anything that identifies any particular advantages of different polymers or EVA formulations.  Appellant also notes that different active ingredients will elute from different polymers at different rates and that Ron does not describe any elution rates of ferrous gluconate or ascorbic acid.  Brief, page 13.
	In response, it is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Ron does not teach the particular active agents, ferrous gluconate and ascorbic acid, Ron broadly teaches any agent(s) may be used which is released and acts locally or which is absorbed through the vaginal mucosa ([0079]).  Among the active agents taught by Ron, hormonal contraceptive agents are taught ([0083]) and so are non-hormonal active agents ([0089]).  Han is further relied upon for the teaching of the particular combination of non-hormonal active agents, ferrous gluconate and ascorbic acid. Thus, Appellant’s arguments are insufficient because Appellant’s argument is to Ron alone whereas the rejection is based on the combination of Ron and Han.  Regarding the different polymers and EVA formulations in Ron, it is noted that Ron teaches various polymers, however, Ron particularly points to EVA in particular embodiments ([0101] and [0103]; Examples).  Ron also teaches: 
a) intravaginal drug delivery devices containing ethylene vinyl acetate (EVA) having vinyl acetate in amounts of about 4-80%, about 4-50%, about 15-40% ([0014] and [0103]);
b) the particular EVA polymer, Evatane® 33.25 ([0101]) which contains 33% vinyl acetate content as evidenced by the Evatane® 33-25 Technical Data Sheet; and 
c) that drug release is determined by the vinyl acetate content of the polymeric substance ([0103]).  
	Thus, Ron provides the necessary teachings to select EVA as a suitable material for the intravaginal device, select EVA33-25 as a particular EVA material and/or optimize the vinyl acetate content by way of routine experimentation.  For these reasons, Appellant’s argument is not persuasive.  

	(vi) In the Brief filed 1/27/2022, Appellant asserts that it is clear that the choice of specific formulation of EVA has a major impact on the invention and nothing in the prior art describes any method for developing the unexpectedly superior performance of the claimed device.  Brief, page 13.
In response, it is respectfully submitted that the prior art, as discussed above and in further detail below, provides the requisite teachings for a prima facie case of obviousness and the evidence provided in support of unexpected results does not outweigh the evidence supporting a prima facie case of obviousness.  Appellant’s argument is not persuasive.

	(B) 103 rejection of claims 1, 3, 4, 14 and 15 over Ron in view of Han as evidenced by Evatane®
	(i) In the Brief filed 1/27/2022, Appellant argues that the Examiner asserts that the claim elements are obvious because although the art identifies them as separate elements, they are all in the field of contraceptive devices, even if the art concerns hormonal devices and the claimed ingredients are nonhormonal.  Appellant states that the Examiner contends that relating to contraceptive devices alone makes it obvious to try combining the claim features as claimed and that the invention is nothing more than optimization.  Appellant states that finding claim elements in separate references in the same broad field is not sufficient grounds to support a rejection of obviousness, especially in the face of evidence of nonobviousness.  Brief, page 13.
In response, it is respectfully submitted that the examiner agrees that finding claim elements in separate references in the same broad field is not sufficient grounds to support a rejection of obviousness.  However, in this case, the rejection is not constructed in the manner Appellant contends.  Ron, as discussed above, teaches the particular polymer EVA having a vinyl acetate content of 15-40%, the particular polymer formulation EVA33-25, and the idea of adjusting the vinyl acetate content in EVA modifies the release rate of an active agent.  While Ron does not teach the particular active agents, ferrous gluconate and ascorbic acid, Ron broadly teaches any agent(s) may be used which is released and acts locally or which is absorbed through the vaginal mucosa ([0079]).  Among the active agents taught by Ron, hormonal contraceptive agents are generally taught ([0083]) and so are non-hormonal active agents ([0089]).  Han is further relied upon for the teaching of the particular combination of non-hormonal contraceptive active agents, ferrous gluconate and ascorbic acid.   It is noted that Han provides explicit motivation as to why a skilled artisan would have included ferrous gluconate and ascorbic acid in the device of Ron.  Han teaches said combination is effective in providing an effective nonhormonal contraceptive alternative as there are some of disadvantages of hormonal contraception (pg. 132, right col.; pg. 138, left col. 2nd para.).  Thus, contrary to Appellant’s assertion, the prior art teaches the claimed elements and also provides reasoning as to why a skilled artisan would have combined the reference’s teachings. For these reasons, Appellant’s argument is not persuasive.  

(ii) In the Brief filed 1/27/2022, Appellant argues that Ron discloses hundreds of optional polymers including olefins, vinyl-type polymers, acetates and acrylates. Ron also lists EVA and provides a host of different EVA formulations. Appellant asserts that Ron does not teach any particular benefit of EVA nor does Ron teach which polymer or EVA formulation works best with which type of active ingredient.  Appellant asserts that matching the specific polymer with the specific actives would take undue experimentation with no reasonable expectation of success.  Brief, page 13.
	In response, it is respectfully submitted that references are relevant as prior art for all they contain including nonpreferred/alternative embodiments and disclosed examples/preferred embodiments do not constitute a teaching away from a broader disclosure (MPEP 2123).  It is also noted that where the prior art discloses a genus of ‘hundreds’ of polymer species including the claimed polymer species, disclosing a multitude of effective polymers does not render any particular polymer less obvious. See Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (where the prior art patent disclosed genus of 1,200 effective combination of compounds, including the claimed combination, that "disclos[ing] a multitude of effective combinations does not render any particular formulation less obvious"). While Ron teaches various polymers, Ron also teaches particular embodiments comprising the particular polymer, EVA (e.g., [0101] and [0103]; Examples). Ron teaches EVA containing vinyl acetate in ranges of 4-80%, 4-50% and 15-40% ([0014] and [0103]). Ron further names specific EVA formulations including preferred formulations, Evatane® 28.25 (about 28% vinyl acetate) and 33.25 (about 33% vinyl acetate) ([0101]).  Thus, among the many polymers discussed in Ron, Ron teaches Evatane® 33.25 as a preferred polymer material.  Ron also explicitly teaches that varying the vinyl acetate percentage in EVA modifies the release rate of the active agent ([0103]).  It is further noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combined teachings of Ron and Han.  Han is further relied upon for the teaching of the particular combination of non-hormonal active agents, ferrous gluconate and ascorbic acid. It is noted that Han provides explicit motivation as to why a skilled artisan would include ferrous gluconate and ascorbic acid in the device of Ron.  Han teaches said combination is effective in providing an effective nonhormonal contraceptive alternative as there are some of disadvantages of hormonal contraception (pg. 132, right col.; pg. 138, left col. 2nd para.).  Han also teaches therapeutically effective release rates of said ferrous gluconate and ascorbic acid.  The teachings, as a whole, would have allowed a skilled artisan to optimize the drug release rate because Ron teaches that modifying vinyl acetate content in EVA alters the release rate of an active agent and Han teaches known therapeutically effective release rates of the particular active agents, ferrous gluconate and ascorbic acid giving a skilled artisan the necessary information to produce a device having the claimed elements.  Thus, Appellant’s argument is unpersuasive.

(iii) In the Brief filed 1/27/2022, Appellant argues that Ron mentions Evatane 33-25 in passing and states that the Examiner does not explain what is meant by “success” and provides no reason, other than the claims, why without undue experimentation, one would select Evatane® 33-25 among Ron’s extensive lists of polymer and EVA formulations and mixtures. Appellant further argues that Ron does not disclose any Examples with 33% vinyl acetate and, rather, discloses examples including EVA with far less than 33% vinyl acetate.  Brief, page 14.   
	In response, it is respectfully submitted that Ron teaches a particular EVA containing about 33% vinyl acetate which reads on “about 34-36%” and “about 35%” because the term “about” allows for values slightly higher or lower than the recited values.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include EVA having a vinyl acetate content of about 34 to 36 wt% or about 35 wt% as suggested by Ron with a reasonable expectation of success because Ron teaches a general range of 15-40% and that modifying the amount of vinyl acetate would effectively allow a skilled artisan to adjust the drug release rate as desired. A skilled artisan would have reasonably expected optimizing the vinyl acetate content of EVA by way of routine experimentation would alter the rate of release of the active agents to the desired rate of release.  It is acknowledged that Ron does not teach an example containing Evatane® 33-25, however there is no requirement in a prima facie case of obviousness that a reference provide an example using Evatane® 33.25. In fact, MPEP 2123 states that disclosed example do not constitute a teaching away from a from a broader disclosure. Applicant’s argument is unpersuasive. 

(iv) In the Brief filed 1/27/2022, Appellant argues that Ron teaches away from combining any polymer with nonhormonal contraceptives.  Appellant states the Ron provides an immense list of highly varied, unrelated active agents, but Ron does not disclose nonhormonal contraceptives.  Appellant alleges that Ron does not disclose ferrous gluconate at all and lists ascorbic acid as an excipient.  Appellant asserts that one of ordinary skill in the art would not consider Ron to teach or suggest delivering nonhormonal contraceptives.  Brief, page 14.
	In response, it is respectfully submitted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Ron does not teach the particular active agents, ferrous gluconate and ascorbic acid, Ron broadly teaches any agent(s) may be used which is released and acts locally or which is absorbed through the vaginal mucosa ([0079]).  Among the active agents taught by Ron, hormonal contraceptive agents are taught ([0083]) and so are non-hormonal active agents ([0089]).  Han is further relied upon for the teaching of the particular combination of non-hormonal active agents, ferrous gluconate and ascorbic acid. Appellant’s arguments are insufficient because Appellant’s argument is to Ron alone whereas the rejection is based on the combination of Ron and Han.  For these reasons, Appellant’s argument is not persuasive.  

(v) In the Brief filed 1/27/2022, Appellant argues that Ron discloses limitless differently formulated polymer devices and it would take undue experimentation to arrive at Evatane® 33 and ferrous gluconate and ascorbic acid.  Brief, page 14.
	In response, it is respectfully submitted that this argument has been addressed above.  The examiner respectfully disagrees with Appellant’s assessment.  The combined teachings of Ron and Han provide the necessary teachings to arrive at the claimed invention.  The references provide the motivation to optimize the amount of vinyl acetate by way of routine optimization.  For the reasons discussed above, Appellant’s argument is unpersuasive.  

(vi) In the Brief filed 1/27/2022, Appellant argues that Han’s device was a failure according to Declarant Singh.  Appellant states that the prior art includes hundreds of contraceptive options with functioning delivery systems.  Appellant asserts that the cited art does not explain why one skilled in the art and starting with Ron, would look to Han’s failed effort and somehow know that success could be achieved by combining Han’s actives with Evatane® 33.  Appellant asserts that the rejection provides no explanation why one skilled in the art would first pick Evatane® 33 and then combine it with Han’s ferrous gluconate and ascorbic acid. Appellant further asserts that the declaration establish unexpected benefits of delivering ferrous gluconate and ascorbic acid in an EVA 34-36% carrier as the only known acceptable carrier to provide suitable sustained effective release.  Brief, pages 14-15.
	In response, it is respectfully submitted that the alleged failure of Han’s device is not readily apparent from the prior art itself and, thus, a skilled artisan would not have had access to that information at the time when reviewing the prior art and formulating potential drug/polymer combinations.  Such information is also not a factor in determining obviousness under 35 USC 103 (see MPEP 2142).  While Ron does not teach the particular active agents, ferrous gluconate and ascorbic acid, Ron broadly teaches any agent(s) may be used which is released and acts locally or which is absorbed through the vaginal mucosa ([0079]).  Among the active agents taught by Ron, hormonal contraceptive agents are taught ([0083]) and so are non-hormonal active agents ([0089]).  Han is further relied upon for the teaching of the particular combination of non-hormonal active agents, ferrous gluconate and ascorbic acid and therapeutically effective release thereof. It is noted that Han provides explicit motivation as to why a skilled artisan would include ferrous gluconate and ascorbic acid in the device of Ron.  Han teaches said combination is effective in providing an effective nonhormonal contraceptive alternative as there are some of disadvantages of hormonal contraception (pg. 132, right col.; pg. 138, left col. 2nd para.).  Further, as discussed above, Ron teaches EVA having 15-40% vinyl acetate, EVA33-25, and modifying the vinyl acetate percentage to alter drug release rates.  The references collectively provide the general conditions of the claim and a skilled artisan would have been able to utilize routine experimentation to optimize the vinyl acetate content in order to arrive at the desired release rate using the known therapeutically effective release rate of said agents established in Han.  A skilled artisan’s motivation can come from improving upon what is already generally known (MPEP 2144.05).
	Regarding the declaration evidence of unexpected benefits, said evidence has been addressed above under section (A)(ii).  For the same reasons as explained above, the declaration evidence is not sufficient in establishing nonobviousness.  
Appellant’s argument is unpersuasive.

(vii) In the Brief filed 1/27/2022, Appellant argues that the combination of Ron and Han is unobvious and that the rejection is based on impermissible hindsight.  Appellant reiterates that undue experimentation would be required to arrive at the instant invention and that the rejection is deficient in an explanation as to why the references can be combined is missing.  Brief, page 15.
	In response, it is respectfully submitted it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Ron teaches the elements discussed above.  As discussed in the rejection, Han teaches the particular nonhormonal combination of ferrous gluconate, ascorbic acid, pharmalytes and optionally, AZT in an intravaginal ring device for the purpose of sustained release nonhormonal contraception.  Han also teaches that nonhormonal contraception provides an effective alternative to hormonal contraception which can have some disadvantages of (pg. 132, right col.).  Both references are drawn to intravaginal devices comprising nonhormonal active agents for the purpose of intravaginal drug release over an extended period of time.  Han provides the specific combination of ferrous gluconate and ascorbic acid (and therapeutically effective release rates thereof) was a known combination of nonhormonal contraception prior to the effective filing date of the instant application and Han further provides the motivation of incorporating the particular nonhormonal active agents into the device of Ron (i.e., an alternative to hormonal contraception).  The references collectively provide the general conditions of the claim and a skilled artisan would have been able to utilize routine experimentation to optimize the vinyl acetate content in order to arrive at the desired release rate using the known therapeutically effective release rate of said agents established in Han.  A skilled artisan’s motivation can come from improving upon what is already generally known (MPEP 2144.05). Thus, contrary to applicant’s assertion that the rejection is based on improper hindsight and that one of ordinary skill in the art would not conclude that Ron discloses a device for releasing contraceptive amounts of ferrous gluconate and ascorbic acid, the combined teachings of Ron and Han provide the requisite teachings to establish a prima facie case of obviousness.  Applicant’s argument is not persuasive.

(viii) In the Brief filed 1/27/2022, Appellant shares some background on the development of the device, specifically, that it took 20 years to develop the device and that it was found that EVA 34-36 was the best polymer formulation because of its superior sustained release of ferrous gluconate and ascorbic acid and its handling properties.  Appellant also alleges unexpected results.  Brief, page 15.
In response, it is respectfully submitted that Appellant’s background of the development of the invention is acknowledged, however, the duration of time required to arrive at the invention is not a factor in determining obviousness under 35 USC 103 (see MPEP 2142).  Regarding Appellant’s statement of unexpected results,   MPEP 716.02(b)(II) states, “[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness”.  It is respectfully submitted that Appellant’s conclusory statement is not accompanied with any supporting details and, as such, Appellant has not met this burden.  Appellant’s argument is not persuasive.

(ix) In the Brief filed 1/27/2022, Appellant argues that “this is not a case of prior art materials performing as expected”.  Appellant asserts that there is nothing in the art that suggests how EVA 34-36 would elute ferrous gluconate and ascorbic acid.  Appellant asserts that there is nothing in the art that suggests its preferred mechanical properties.  Appellant asserts that Ron does not identify any particular advantages of any specific EVA formulation that would suggest making an implantable nonhormonal contraceptive with EVA 34-36.  Appellant asserts that different active agents elute from different polymers at different rates and that cited art does not contain any analysis of elution rates for ferrous gluconate or ascorbic acid from different EVA polymers.  Appellant concludes that Ron proves no reason or motivation for one to construct an implantable contraceptive from EVA 34-36 versus the host of other polymers disclosed therein.  Brief, pages 15-16.
In response, it is respectfully submitted that these arguments have been addressed above.  For these same reasons as explained above, Appellant’s arguments are not persuasive.

(C) Interpretation of the limitation, “Prevent” 
(i) In the Brief filed 1/27/2022, Appellant argues that claims 8-13 require a sheath that ‘prevents’ release from the sheathed portion of the device.  Appellant asserts that the specification distinguishes between preventing release and restricting release ([0051]).  Appellant asserts that Loxley describes a polyurethane core with an EVA sheath that hinders the release of different drugs from the core. Appellant asserts that Loxley does not describe a device in which ferrous gluconate and ascorbic acid actives are stored in an EVA core covered with an EVA sheath.  Appellant further asserts that Loxley does not suggest the claimed sheath which ‘prevents’ release of the actives from an EVA 34-36 core.  Brief, page 16.
In response, it is respectfully submitted that [0051] of the instant specification states, “Sheath 320 should be resistant to transmission of the active ingredients and can prevent and/or restrict the elution of drugs from core 310”.  Discussion of prevention and restriction are in the context of the active agents coming from the core whereas the claim states, “a sheath that prevents the release of the contraceptive active agents from the sheathed portion” – not the core.  Also, the excerpt specifically states that the sheath should be resistant to transmission.  “Resistant” does not equate to completely stopping the active agents from releasing.  Furthermore, the instant specification does not provide a clear definition for the term “prevent”. The claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111). Without a clear definition of the term “prevent” in the instant specification, the term is being given its plain meaning (MPEP 2111.01). “Prevent” is defined as “to keep from occurring; avert; hinder” and “hinder” is defined as “to cause delay, interruption, or difficulty in; hamper; impede” as evidenced by www.dictionary.com. As discussed in the rejection, Loxley teaches the same sheathing material, EVA, particularly EVA 28, as disclosed in the instant specification ([0052]). Thus, a skilled artisan would reasonably expect the sheath of Loxley to behave in the same manner and “prevent the release of the contraceptive agents from the sheathed portion of the device”.  MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 also states, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  Loxley teaches a sheath composed of the same material as taught in the instant specification (i.e., EVA 28).  Thus, the prior art teaches the same structure.  It is Appellant’s burden to provide evidence that the products of the claimed invention and the prior art do not possess the same functionality.  Appellant has failed to meet this burden.  Regarding Appellant’s statement that Loxley does not describe a device in which ferrous gluconate and ascorbic acid actives are stored in an EVA core, Loxley is not relied upon for said features.  As explained above, the rejection is based upon the combination of Ron, Han and Loxley.  Ron and Han teach said features and Loxley is further relied upon for the sheath limitations of claims 8-13.  Accordingly, Loxley need not teach a device in which ferrous gluconate and ascorbic acid actives are stored in an EVA core in order to establish a prima facie case of obviousness.  In this case, one of ordinary skill in the art would have been motivated to include a sheath that covers a portion of the implant of Ron/Han as suggested by Loxley with a reasonable expectation of success because Loxley teaches that said sheath effectively allows one to modify/control the release rate characteristics of active agents in a similar intravaginal ring device composed of a polymeric core and active agents to arrive at desired release rates for said active agents.  Thus, contrary to Appellant’s assertions, the teachings of Loxley meet the limitations of the claimed invention. For these reasons, Appellant’s argument is not persuasive.

(ii) In the Brief filed 1/27/2022, Appellant argues that the broadest interpretation of “prevent” is not hinder and that the term “prevent” is not a relative term.  Appellant asserts that “prevent” means to keep something from occurring.  Appellant further asserts that one of ordinary skill in the art would understand that Loxley’s sheath around a water swellable polyurethane core would “hinder” the release of the active materials and one of ordinary skill in the art would not understand Loxley to teach a sheath around a core that “prevents” release of the active materials.  Brief, page 16.
In response, it is respectfully submitted Appellant’s interpretation of “prevent” is noted.  However, for the same reasons as discussed in the preceding paragraphs, the Examiner respectfully disagrees.  Without a clear definition from the instant specification, the term is being interpreted according to its plain meaning.  While “to keep from occurring” is one interpretation, it is a narrow interpretation.  “Hinder” is another interpretation which is a broader interpretation and as such included in the broadest reasonable interpretation of the term “prevent”.  MPEP 2111 states that the claims must be given their broadest reasonable interpretation in light of the specification.  Without a clear definition in the instant specification, “hinder” is a reasonable interpretation of the term “prevent.  Regarding Appellant’s assertion that one of ordinary skill in the art would understand that Loxley’s sheath around a water swellable polyurethane core would “hinder” the release of the active materials and one of ordinary skill in the art would not understand Loxley to teach a sheath around a core that “prevents” release of the active materials, MPEP 2145(I) states that “the arguments of counsel cannot take the place of evidence in the record” and “an assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”.  Appellant’s assertion is not accompanied by any evidence to support said assertion.  Accordingly, Appellant has failed to provide any evidence to support said assertion and, as such, such an assertion without evidence is not sufficient to rebut a prima facie case of obviousness.  For these reasons, Appellant’s argument is not persuasive.

(iii) In the Brief filed 1/27/2022, Appellant argues that the Examiner states that the sheaths of the claimed invention and the prior art are similar.  Appellant asserts that Loxley’s sheath surrounds a different core and restricts release of different actives. Appellant also asserts that Loxley’s sheath hinders rather than prevents the release of the actives.  Brief, pages 16-17.
In response, it is respectfully submitted that the Examiner discusses in the preceding paragraphs a) that the sheath of Loxley is made from the same materials as the preferred embodiment disclosed in the instant specification, b) that while Loxley teaches different core polymer and active agent materials, Loxley provides the requisite teachings to establish a prima facie case of obviousness in combination with the teachings of Ron and Han, and c) that “prevent” is being given it broadest reasonable interpretation to include “hinder”.  A more detailed explanation of each of these points can be found above.  For the same reasons as explained above, Appellant’s arguments are not persuasive.  

(D) Background of the Invention 
(i) in the Brief filed 1/27/2022, Appellant describes the background of the invention, asserts that the declaration evidence provides unexpected benefits, and argues that the sheath expressly requires the sheath “prevent” the release of the active agent. Brief, pages 17-18.
In response, it is respectfully submitted these arguments have been addressed above in sections (A)(i), (A)(ii), (C)(i) and (C)(ii).  For the same reasons as explained above, Appellant’s arguments are not persuasive.

(E) 103 rejection of claims 1, 3, 4, 14 and 15 over Ron in view of Han as evidenced by Evatane®
(i) In the Brief filed 1/27/2022, Appellant argues that Ron teaches a limitless list of  polymers including EVA and exemplifies EVA formulations having a vinyl acetate percentage outside of the claimed range of about 34-36% (e.g., Example 4).  Appellant argues that Ron does not provide an example with the particular EVA containing 33% vinyl acetate and that the examiner has not provided any reason why one of ordinary skill in the art would select Evatane® 33-25 from “the other scores of other polymers and EVA formulations identified in Ron”. Brief, pages 18-19.
	In response, it is respectfully submitted that references are relevant as prior art for all they contain including nonpreferred/alternative embodiments and disclosed examples/preferred embodiments do not constitute a teaching away from a broader disclosure (MPEP 2123).  It is also noted that where the prior art discloses a genus of ‘hundreds’ of polymer species including the claimed polymer species, disclosing a multitude of effective polymers does not render any particular polymer less obvious. See Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (where the prior art patent disclosed genus of 1,200 effective combination of compounds, including the claimed combination, that "disclos[ing] a multitude of effective combinations does not render any particular formulation less obvious"). While Ron teaches various polymers, Ron also teaches particular embodiments comprising the particular polymer, EVA (e.g., [0101] and [0103]; Examples). Ron teaches EVA containing vinyl acetate in ranges of 4-80%, 4-50% and 15-40% ([0014] and [0103]). Ron further names specific EVA formulations including preferred formulations, Evatane® 28.25 (about 28% vinyl acetate) and 33.25 (about 33% vinyl acetate) ([0101]).  Thus, among the many polymers discussed in Ron, Ron teaches Evatane® 33.25 as a preferred polymer material.  It is also noted that while Ron teaches examples containing other EVA formulations, there is no requirement that the prior art provide an example containing the claimed element in order to establish a prima facie case of obviousness. Thus, Appellant’s argument is not persuasive.

ii) In the Brief filed 1/27/2022, Appellant argues that Ron lists an enormous list of non-polymer ingredients including ferrous sulfate and ascorbic acid.  Appellant asserts that the examiner has not provided any reason why one of ordinary skill in the art would select ferrous sulfate or ascorbic acid from the host of other ingredients identified by Ron.  Appellant states that Ron does not indicate that either of these ingredients has any contraceptive activity.  Ron further states that Ron does not identify ascorbic acid as an active ingredient, but as an excipient. Brief, page 19.
	In response, it is respectfully submitted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combination of Ron and Han.  While Ron does not teach the particular active agents, ferrous gluconate and ascorbic acid, Ron broadly teaches any agent(s) may be used which is released and acts locally or which is absorbed through the vaginal mucosa ([0079]).  The examiner agrees with Appellant that Ron teaches ferrous sulfate and ascorbic acid as ingredients that are suitable for inclusion into the device of Ron.  Among the active agents taught by Ron, hormonal contraceptive agents are generally taught ([0083]) and so are non-hormonal active agents ([0089]).  Han is further relied upon for the teaching of the particular combination of non-hormonal contraceptive active agents, ferrous gluconate and ascorbic acid. Regarding Appellant’s assertion that the examiner has not provided any reason why one of ordinary skill in the art would select ferrous sulfate or ascorbic acid from the host of other ingredients identified by Ron, the examiner need not provide such a reasoning since a) the claimed ingredients are ferrous gluconate and ascorbic acid in combination and b) Ron is not relied upon for the particular combination of non-hormonal active agents, ferrous gluconate and ascorbic acid.  Appellant’s arguments are insufficient because Appellant’s argument is to Ron alone whereas the rejection is based on the combination of Ron and Han.  For these reasons, Appellant’s argument is not persuasive.  

iii) In the Brief filed 1/27/2022, Appellant argues the examiner has not provided any reasoning for selecting Evatane 33-25. Brief, page 19.
In response, it is respectfully submitted that the rejection explains that Ron teaches intravaginal drug delivery ring-shaped devices (abstract; Figures). Ron teaches said devices contain ethylene vinyl acetate (EVA) having vinyl acetate in amounts of about 4-80%, about 4-50%, about 15-40% ([0014] and [0103]). Ron also teaches the particular EVA polymer, Evatane® 33.25 as a preferred EVA polymer ([0101]) which contains 33% vinyl acetate content as evidenced by the Evatane® 33-25 Technical Data Sheet.  It is noted that the term “about” allows for values slightly higher and slightly lower than the recited values of 34-36% (claim 1) or 35% (claim 3).  Ron further teaches that drug release is determined by the vinyl acetate content of the polymeric substance ([0103]).  The rejection also explains that while Ron does not explicitly teach the particular percentage of vinyl acetate being about 34 to 36% (claim 1) or about 35% (claim 3), Ron does teach a particular EVA containing 33% vinyl acetate which reads on “about 34-36%” and “about 35%” because the term “about” allows for values slightly higher and lower than the recited values.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include EVA having a vinyl acetate content of about 34 to 36 wt% or about 35 wt% as suggested by Ron with a reasonable expectation of success because Ron teaches a general range of 15-40% and that modifying the amount of vinyl acetate would effectively allow a skilled artisan to modify the drug release rate as desired. A skilled artisan would have reasonably expected modifying the vinyl acetate content of EVA by way of routine experimentation would modify the rate of release of the active agents to the desired rate of release.  Thus, contrary to Appellant’s assertion that no reasoning was provided, the rejection very clearly explains why one of ordinary skill in the art would select EVA33 or EVA34-36 based on the teachings of Ron.  Thus, Appellant’s argument is unpersuasive.

iv) In the Brief filed 1/27/2022, Appellant argues that the examiner has not asserted, and there is no basis for the assertion, that each and every material will be released at the same rate from a particular formulation of EVA. Appellant states that such an assertion is not true and even if it were true, how would a skilled artisan determine the target release rate without any knowledge of the material to be released.  Brief, page 19.
	In response, it is respectfully submitted that it is unclear what portion of the rejection Appellant is attacking.  Appellant’s statement that the examiner has not asserted that each and every material will be released at the same rate from a particular formulation of EVA is not relevant to the rejection as the examiner agrees that the examiner has not made said assertion.  Accordingly, it is not clear the relevancy of Appellant’s argument to the merits of the rejection at hand.  Thus, Appellant’s argument is not persuasive.

v) In the Brief filed 1/27/2022, Appellant argues that Ron teaches hormonal contraceptives only and does not identify any nonhormonal contraceptives.  Appellant asserts that one of ordinary skill in the art would not consider Ron to teach or suggest the delivery of nonhormonal contraceptives.  Appellant states that Ron teaches hundreds of potential therapeutic agents, but ferrous gluconate is not one of them and ascorbic acid is only taught as an excipient.  Brief, pages 19-21.
	In response, it is respectfully submitted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Ron does not teach the particular active agents, ferrous gluconate and ascorbic acid, Ron broadly teaches any agent(s) may be used which is released and acts locally or which is absorbed through the vaginal mucosa ([0079]).  Among the active agents taught by Ron, hormonal contraceptive agents are taught ([0083]) and so are non-hormonal active agents ([0089]).  Han is further relied upon for the teaching of the particular combination of non-hormonal active agents, ferrous gluconate and ascorbic acid. It is noted that Han provides explicit motivation as to why a skilled artisan would include ferrous gluconate and ascorbic acid in the device of Ron.  Han teaches said combination is effective in providing an effective nonhormonal contraceptive alternative as there are some of disadvantages of hormonal contraception (pg. 132, right col.; pg. 138, left col. 2nd para.).  Appellant’s arguments are insufficient because Appellant’s argument is to Ron alone whereas the rejection is based on the combination of Ron and Han.  For these reasons, Appellant’s argument is not persuasive.  

vi) In the Brief filed 1/27/2022, Appellant argues Ron discloses hundreds of potential polymer materials.  Appellant states that Ron mentions EVA as a polymer material and can additionally be used in combination with another polymer, PEG.  Appellant asserts that no assistance is provided regarding matching an EVA substrate to any particular drug and that Ron merely confirms the existence of scores of potential EVA compositions as “suitable” but not what they are suitable for.  Brief, pages 21-22.
	In response, it is respectfully submitted that similar arguments have been discussed above.  While Ron teaches various polymers, Ron also teaches particular embodiments comprising the particular polymer, EVA (e.g., [0101] and [0103]; Examples). Ron teaches EVA containing vinyl acetate in ranges of 4-80%, 4-50% and 15-40% ([0014] and [0103]). Ron further names specific EVA formulations including preferred formulations, Evatane® 28.25 (about 28% vinyl acetate) and 33.25 (about 33% vinyl acetate) ([0101]).  Thus, among the many polymers discussed in Ron, Ron teaches Evatane® 33.25 as a preferred polymer material.  In addition, it should be noted that there is no requirement in Ron that EVA is used in combination with another polymer.  Ron very clearly states that EVA and/or PEG can be employed in certain embodiments ([0101]) which means that EVA alone, PEG alone or a mixture of EVA and PEG can be utilized.  Ron at [0103] discusses devices composed of EVA and also exemplifies devices composed of EVA only (Examples).  Ron provides a general teaching of intravaginal devices composed of EVA (including vinyl acetate in amounts claimed) and active agents for intravaginal delivery.  Contrary to Appellants assertions, Ron need not provide the additional details of matching an EVA substrate to a particular drug or why one particular EVA composition would be chosen over another in order to establish a prima facie case of obviousness.  It is respectfully submitted that Ron in combination with Han provides the necessary teachings to establish a prima facie case of obviousness and an explanation is presented in the rejection above.  Thus, Appellant’s argument is unpersuasive.

	vii) In the Brief filed 1/27/2022, Appellant asserts that Ron confirms the unpredictable nature of the invention and states that release rates are dependent on the drug to be released and that information regarding the rate at which one drug is released from one carrier will not inform a product developer as to the release rate of a different drug.  Appellants asserts that Ron does not provide enough guidance for anyone in the art to arrive at the claimed invention.  Brief, page 22.
	In response, it is respectfully submitted that the Examiner agrees that Ron alone does not provide enough guidance to arrive at the claimed invention.  The rejection is based on the combined teachings of Ron and Han.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While there are many factors that affect the release rate of an active agent, Ron points to a preferred polymer, EVA33-25 that reads on the claimed range and additionally provides a range of vinyl acetate that encompasses the claimed range.  Ron also teaches the concept that adjusting the vinyl acetate content in EVA will alter the release rate of an active agent.  Thus, Ron’s teachings provide the basis of including EVA34-36 in an intravaginal device.  For these reasons, Appellant’s argument is unpersuasive.

viii) In the Brief filed 1/27/2022, Appellant argues that Ron does not teach or suggest administration of contraceptively effective amounts of ferrous gluconate and/or ascorbic acid.  Appellant argues that Ron does not identify any particular advantages of particular EVA formulation that would suggest making an implantable nonhormonal contraceptive with EVA34-36.  Appellant states that different active agents will elute from different polymer at different rates and the cited art does not contain any analysis of elution rates for ferrous gluconate or ascorbic acid from different EVA polymers.  Appellant argues that Ron provides no reason or motivation for one to construct an implantable contraceptive from EVA34-36.  Brief, page 22.
	In response, it is respectfully submitted that the rejection is based on the teachings of Ron and Han.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is also submitted that the cited references need not contain any analysis of elution rates for ferrous gluconate or ascorbic acid from EVA formulations.  Ron also does not need to provide any explicit reason or motivation for one to construct a device from EVA34-36.  It should be noted that while Ron lists various polymers at [0097], Ron teaches particular embodiment containing EVA (e.g., [0101]-[0103]; Examples) indicating that EVA is a preferred polymer. The rejection very clearly explains that Ron generally teaches EVA having a vinyl acetate percentage range of 15-40% and exemplifies a finite number of particular EVA formulations including Evatane 33-25 (about 33% vinyl acetate).  Ron also teaches that the percentage of vinyl acetate affects drug release rate and generally teaches active agents suitable for intravaginal delivery.  Additionally, Han teaches nonhormonal drug formulations containing ferrous gluconate and ascorbic acid and provides therapeutically effective release rates over an extended period of time.  Han also teaches that nonhormonal contraception provides an effective alternative to hormonal contraception which can have some disadvantages of (pg. 132, right col.) which provides the motivation for incorporating the particular nonhormonal active agents taught by Han into the device advanced by Ron. The references collectively provide the general conditions of the claim and a skilled artisan would have been able to utilize routine experimentation to optimize the vinyl acetate content in order to arrive at the desired release rate using the known therapeutically effective release rate of said agents established in Han.  A skilled artisan’s motivation can come from improving upon what is already generally known (MPEP 2144.05).  It is also noted that the prior art references need not provide an explicit teaching of motivation (MPEP 2143).  For these reasons, Appellant’s arguments are unpersuasive.

ix) In the Brief filed 1/27/2022, Appellant argues that it would take undue experimentation, not simple optimization, to modify Ron.  Brief, page 23.
In response, it is respectfully submitted that this argument has been addressed above under sections (B)(ii), (iii), (v) and (vii).  For the same reasons as explained above, Appellant’s argument is not persuasive.

x) In the Brief filed 1/27/2022, Appellant argues that the Declaration evidence establishes that the claimed device exhibits unexpected benefits that are not achievable by prior art devices and not evident from the prior art.  Brief, page 23.
In response, it is respectfully submitted that Appellant’s argument has been addressed in section (A)(ii) above.  For the same reasons, Appellant’s argument is unpersuasive. 

xi) In the Brief filed 1/27/2022, Appellant argues that Ron discloses an unduly large number of polymers, an unduly large number of different EVA formulations, and an unduly large list of actives that does not include ferrous gluconate and ascorbic acid.  Appellant also argues that Han does not discloses an EVA ring and does not disclose a functioning ring adapted to release the claimed amounts of active agents as claimed.  Appellant further notes that Declarant Singh was a co-author of the Han reference and that over the last 20 years, she has investigated many devices, none of which that have been acceptable until the claimed device.  Brief, page 23.
In response, it is respectfully submitted that the duration of time required to arrive at the invention is not a factor in determining obviousness under 35 USC 103 (see MPEP 2142).  It is also respectfully submitted that references are relevant as prior art for all they contain and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art (MPEP 2123(I)).  As discussed above, while Ron teaches various polymers, Ron teaches EVA as a preferred polymer material.  Ron also teaches a particular vinyl acetate percentage range and exemplifies a finite number of EVA formulations including EVA34-36.  A skilled artisan looking to Han would be pointed to EVA as the particular polymer material and then to the finite list of particular EVA formulations. Ron also provides the motivation to optimize the percentage of vinyl acetate because of its effect on drug release further providing a suggestion of optimizing the particular EVA formulation.  While Ron is silent to the particular active agents, ferrous gluconate and ascorbic acid, Ron does generally teach incorporating active agents such as contractive agents in an intravaginal device.  Han is relied upon for its teaching of nonhormonal drug formulations containing ferrous gluconate and ascorbic acid and therapeutically effective release rates thereof.  Han also teaches that nonhormonal contraception provides an effective alternative to hormonal contraception which can have some disadvantages of (pg. 132, right col.) which provides the motivation for incorporating the particular nonhormonal active agents taught by Han into the device advanced by Ron. Thus, the references collectively provide the general conditions of the claim and a skilled artisan would have been able to utilize routine experimentation to optimize the vinyl acetate content in order to arrive at the desired release rate using the known therapeutically effective release rate of said agents established in Han.  A skilled artisan’s motivation can come from improving upon what is already generally known (MPEP 2144.05).  Thus, Appellant’s argument is unpersuasive. 

xii) In the Brief filed 1/27/2022, Appellant argues that the references do not provide a reasonably finite list of materials nor teach anyone how to select the claim elements from the prior art and combine them in a predictable manner.  Appellant asserts that the examiner ignores the fact that the references disclose not a concise list from which to optimize, but limitless polymers and polymer formulations, far outside the scope of the claims.  Appellant asserts that the examiner has not provided any reason why one of ordinary skill in the art would select EVA 33-25 as the starting point for this so-called routine experimentation, particularly where Ron never provides an example formed from EVA 33-25.    Brief, pages 23-24.
In response, it is respectfully submitted that this argument has been addressed in the immediately preceding paragraphs above.  For the same reasons, Appellant’s argument is unpersuasive.

xiii) In the Brief filed 1/27/2022, Appellant argues that the claimed device exhibits unexpected benefits including improved release rates and physical properties as compared to the prior art.  Appellant states that the Singh and Frank declarations (Appx 1 and 2) establish that selecting EVA, from among the thousands of available polymers and them optimizing the VA percentage led to the unexpected benefits that had not been obtained previously.  Appellant also notes the importance of avoiding a burst effect. Brief, pages 24-28.
In response, it is respectfully submitted that Appellant’s argument regarding unexpected benefits has been addressed in section (A)(ii) above.  Regarding a burst effect, it is noted that Han recognizes the importance of avoiding a burst effect (page 136, left col.).  This concept is not new.  Thus, when considering Ron and Han, as a whole, a skilled artisan had all of the necessary teachings and suggestions to arrive at the claimed invention with a reasonable expectation of success.  As explained above, Appellant, at best, has provided evidence of optimized amounts of vinyl acetate in EVA to arrive at known effective release rates of the active agents. Thus, the data provided by Appellant is not unexpected in view of the prior art and, as such, not sufficient to establish non-obviousness. For the same reasons, Appellant’s argument is unpersuasive. 

xiv) In the Brief filed 1/27/2022, Appellant argues that nothing in the cited art suggests the claimed device and the Declaration of record provide data of unexpected benefits.   Brief, pages 28-29.
In response, it is respectfully submitted that, as discussed above, the cited art, taken as a whole, suggests the claimed device and a prima facie case of obviousness has been properly established.  Appellant’s arguments and evidence do not provide a persuasive case of nonobviousness for the reasons explained above.  Thus, Appellant’s argument is not persuasive.  

xv) In the Brief filed 1/27/2022, Appellant argues that claim 4 is allowable because Ron does not disclose nonhormonal contraceptives and Han provides no hint that EVA would be an ineffective polymer carrier for ferrous gluconate and/or ascorbic acid.  Brief, page 29.
In response, it is respectfully submitted that claim 4 recites, “wherein the device in nonhormonal”.  Appellant continues to point to what the references do not teach and ignores the teachings that the references do offer.  As explained above, Ron generally teaches an intravaginal device that provides contraceptive drug delivery and Han teaches the particular combination of ferrous gluconate and ascorbic acid as an effective nonhormonal alternative to hormonal contraceptive agents due to known disadvantages of hormonal agents.  Thus, Han not only provides the teaching of the particular combination of said active agents but also provides the motivation of utilizing nonhormonal active agents in place of hormonal active agents because of the known disadvantages of hormonal actives.  It is also noted that the examiner agrees with Appellant’s statement that Han provides no hint that EVA would be an ineffective polymer carrier for ferrous gluconate and/or ascorbic acid thus, allowing for the teachings of the references to be properly combined and render the limitation, “the device is nonhormonal” obvious.  Thus, Appellant’s argument is unpersuasive.

xvi) In the Brief filed 1/27/2022, Appellant argues that claims 14 and 16 are allowable because Ron teaches active agents are generally incorporated in an amount of about 10-30%, but the Singh Declaration explains that to be effective, the contraceptive device needed to have a minimum release rate without an undesirable burst effect.  Brief, page 29.
In response, it is respectfully submitted that claims 14 and 16 recite the limitations, “about 10-25% ferrous gluconate and about 10-15% ascorbic acid” and “about 12-13% ferrous gluconate and 12-13% ascorbic acid”, respectively.  The examiner agrees with Appellant that Ron generally teaches incorporating active agents in an amount of about 10-30%.  Han also teaches an embodiment wherein the active agents are included in equal (1:1) amounts (Table 1).  As explained above, Han also teaches known therapeutically effective release rates for ferrous gluconate and ascorbic acid as well as the goal to avoid a burst effect.  Given all of these teachings, a skilled artisan would have been in possession of all of the necessary elements to combine the claimed elements and optimize the amount of active agent such that the device yields the known effective release rate of said ferrous gluconate and ascorbic acid without a burst effect.  Thus, Appellant’s argument is unpersuasive.

(E) 103 rejection of claims 8-13 over Ron in view of Han as evidenced by Evatane® and further in view of Loxley.
(i) In the Brief filed 1/27/2022, Appellant argues that Loxley refers to hormonal contraceptives and a polyurethane core.  Brief, page 30.
In response, it is respectfully submitted that while Loxley explicitly teaches hormones among various other active agents, Loxley also teaches “other drugs for contraception” ([0043]).  There is nothing in Loxley that requires hormonal contraceptive agents and furthermore, Loxley is not relied upon for nonhormonal contraceptive agents.  As discussed above, Han teaches nonhormonal contraceptive agents and as well as the reasoning as to why one of ordinary skill in the art would have been motivated to include nonhormonal contraceptive agents into an intravaginal delivery device.  The rejection also does not rely on the teaching of Loxley’s core material.  As explained in the rejection, Loxley teaches a device, particularly, an intravaginal ring, that is composed of a core, wherein the core is loaded with active agents and wherein the core is substantially or completely covered by a sheath (abstract; [0080] and [0083]).  Loxley teaches that the sheath is made of EVA, wherein the vinyl acetate content is comprised from 15-30%, preferably, 28% ([0056]) and that the thickness (preferably 50-200 microns) and the vinyl acetate content can either or both be modified to modify/control the release rate characteristics of the active agents ([0065]-[0066]).  Thus, Loxley provides the necessary teachings and motivation as to why a skilled artisan would have included a sheath on an intravaginal device such as the one advanced by Ron/Han and have further optimized the vinyl acetate content and/or thickness of said sheath.  Thus, Appellant’s argument is unpersuasive.

(ii) In the Brief filed 1/27/2022, Appellant argues that Loxley does not describe a sheath that “prevents” release from the sheathed portion.  Brief, pages 30-31.
In response, it is respectfully submitted that Appellant’s argument regarding the term “prevent” has been addressed in section (C)(i) above.  For the same reasons, Appellant’s argument is unpersuasive.

iii) In the Brief filed 1/27/2022, Appellant argues that it is not obvious to combine Han, Ron and Loxley.  Appellant also states that there is nothing in Loxley than confirms a sheath with the claimed thickness (claim 11) would be effective to prevent the release of ferrous gluconate and ascorbic acid.  Appellant notes limitations of claims 9, 10, 12 and 13 but does not present any specific arguments regarding the art of record with respect to said claims.  Brief, pages 31-32.
In response, it is respectfully submitted that arguments regarding the combination of Han, Ron and Loxley including the claimed thickness of the sheath has been addressed above in section (E)(i).  For the same reasons, Appellant’s argument is unpersuasive.

(F) 103 rejection of claims 15 and 17-19 over Ron in view of Han as evidenced by Evatane® and further in view of Shalaby ‘039 and Kiser.
i) In the Brief filed 1/27/2022, Appellant argues that the declaration evidence (Appx 1 and 2) expressly explains how the particular claimed percentages succeeded whereas the prior art failed.  Appellant asserts that nothing in the art would lead to a device releasing preferred amounts of ferrous gluconate and ascorbic acid, or effective amounts of antiviral and antibacterial agents.  Appellant asserts that there is no reason why one would make the combination.  Brief, pages 32-33.
In response, it is respectfully submitted that the combination of Ron and Han have been discussed extensively above and is relevant to Appellant’s argument here.  Further, the 103 rejection based on the combination of Ron, Han, Shalaby ‘039 and Kiser explains that Ron and Han are silent to the particular formulations of claims 15 and 17.  Shalaby ‘039, in the analogous art of intravaginal contraceptive devices, teaches a ring-shaped intravaginal device comprising one or more active agents (abstract; [0007]).  Shalaby ‘039 teaches the particular formulation of ferrous gluconate and/or ferrous ascorbate, acids (e.g., citric) and/or acid producing polymers (e.g., carboxy-bearing, low molecular weight polyglycolide) to help maintain the vaginal pH below 6 and preferably at 3-4.5, an amino acid (e.g., glycine) to help mediate the acidity of the initial elutes, ascorbic acid or sodium ascorbate to interact with proteins of vaginal mucus and render them more viscous and hence, reduce sperm motility, and a degradable cation-exchanger (e.g., carboxyl-bearing polyglycolide) to constantly regulate the diffusion of the ferrous ion ([0017]).  Kiser, in the analogous art of intravaginal devices, teaches said devices comprising pH modifying agents including citric acid and sodium dihydrogen citrate that help promote the natural acidity of the vagina ([0028] and [0055]).  Kiser effectively teaches sodium dihydrogen citrate and citric acid as equivalents known for the same purpose (MPEP 2144.06).  The rejection explains that it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include sodium dihydrogen citrate in the invention of Ron/Han as suggested by Shalaby ‘039 and Kiser with a reasonable expectation of success because Shalaby ‘039 and Kiser both teach intravaginal devices comprising pH modifying agents for the purpose of regulating the pH of the vagina and Kiser further teaches the particular pH modifying agent, sodium dihydrogen citrate.  The rejection further explains that while the particular percentages are not taught by the prior art, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts of the ingredients by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). A skilled artisan would reasonably expect modifying the percentages of the ingredients would allow one to alter the properties (e.g., pH) of the composition to produce a desired result.  Thus, the prior art, as a whole, suggests the claimed invention.  
Regarding the declaration evidence, please refer to section (A)(ii) above which discusses the said evidence at length.  It should be further noted that the declaration evidence does not indicate the inclusion of sodium dihydrogen citrate or amounts thereof nor does the declaration evidence indicate the inclusion of antibacterial or antiviral agents.  Thus, said evidence is not commensurate in scope with the limitations of claims 15-17 and 19 (MPEP 716.02(d)).  For this reason and the additional reasons explained in section (A)(ii) above, the evidence is insufficient in overcoming the prima facie case of obviousness presented.  Therefore, Appellant’s argument is unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CASEY S HAGOPIAN/Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615         

                                                                                                                                                                                               Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.